DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/20/2020 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 13: replace “reservoir,” with “reservoir and”; and 
Claim 1, line 14: “slit shaped” should be “slit-shaped”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1, 3, 10-12, 15-17, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a slit-shaped opening disposed within the reservoir collecting a urine sample” in lines 9-10; “an orifice within the reservoir, above the standing water level collecting the sample of urine from the slit shaped opening;…” in lines 13-14; and “wherein capillary action causes urine from the urine sample to move through the capillary and remain at the distal opening” in lines 23-24 which is not described in the specification. Paragraph [0007] of the specification discloses “some embodiments include a slit-shaped opening to collect a second sample of urine for additional analysis” which suggests that the sample of urine collected by the slit-shaped opening is different from the urine collected by the orifice described in paragraph [0005]. Paragraph [0040] discloses the collection of urine by both the slit-shaped opening and the orifice, but the description is completely silent with regards to the orifice being configured to collect the urine sample collected by the slit-shaped opening. Figs. 1-2 disclose the slit 135 being located on the same component as the orifice 130, but there is no description or indication that suggests that the urine first collected by the slit-shaped opening may 
Claims 3, 10-12, 15-17, and 19 are rejected by virtue of their dependence from claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10-12, 15-17, and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a reservoir for temporarily impeding urine flow comprising a first end and a second end” in lines 5-6, which suggests that the first end and second end are components of the urine flow. Claim 1 also recites “the first end of the reservoir” in line 6 and “the second end of the reservoir” in line 7 which indicate that the first end and second end are components of the reservoir. Therefore, it is unclear whether the first end and the second end are of the urine flow or of the reservoir. For the purposes of examination, claim 1 will be interpreted to recite “a reservoir for temporarily impeding urine flow, wherein the reservoir comprises a first end and a second end”. 
Claim 1 recites “an orifice within the reservoir, above the standing water level collecting the sample of urine from the slit shaped opening” in lines 13-14, which 
Claim 1 recites “urine from the urine sample” in line 23 and “urine” in line 29. It is unclear if these recitations are the same as, related to, or different from each other. If they are the same, consistent terminology should be used. If they are different or related, the relationship between the two should be made clear. For the purposes of examination, the recitation in line 29 will be read as "the urine". 
Claims 3, 10-12, 15-17, and 19 are rejected by virtue of their dependence from claim 1. 

	
Allowable Subject Matter
Claim 1, 3, 10-12, 15-17, and 19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter although it should be noted that the reasons for allowance are inextricably linked to the above 112 issues. As a result, the applicant should keep in mind that any amendments to the claims to clarify the above 112 issues may trigger a reevaluation of the prior art.  
	With regards to claim 1, the prior art does not teach or suggest “a slit-shaped opening disposed within the reservoir collecting a urine sample, wherein a length of the collecting the sample of urine from the slit shaped opening” and “a capillary comprising a proximal opening and a distal opening, wherein the proximal opening is in fluid connection with the second end of the channel and wherein capillary action causes urine from the urine sample to move through the capillary and remain at the distal opening” along with the other features of claim 1. 
Claims 3, 10-12, 15-17, and 19 would be allowable by virtue of their dependence from claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791